Title: Abigail Adams to John Adams, 25 January 1794
From: Adams, Abigail
To: Adams, John


          
            
              Quincy 25 Jan’ry [1794] Saturday Evening
              My Dearest Friend
            
            The weather from an unhealthy warmth has changed to an insufferable cold. I had little expectation of getting my Letters to night, but a market Man whom I requested to call upon our son, was faithfull to his promise, and brought me yours of the 12 and 14th. I also received a letter from an other hand so late as the 17th but not a Word of the important foreign intelligence, which so greatly agitated Congress, and created such a Paroxysm of joy throughout all Philadelphia—put Genet out of Breath, & sent his Hand Bill Gasping to Boston. I have not this days paper, neither, so that I am not able to learn what confirmation it contains of the News, and I do not very readily give credit to such big stories.
            I thank you for your Pamphlets, just received. I have not been able to look into them, as I took my pen to write to you this evening that I might be early enough for the Mondays post. Barnevelt closed after defending Columbus and detecting Americanus in many grose falshoods, who appeard quite beat of his ground. I never discoverd any improper vanity or exultation in Barnevelt. he felt himself upon strong ground as he had some of the most approved and Ancient writers for his Authoritys and he did not chuse to be Ridiculed whedeld or falsified out of them he maintaind & supported them I think with dignity, discovering however a little too much contempt for his opponent, a little Family Pride, on the Fathers side I mean. if I may be allowd to say so I thought if Americanus was the person supposed, his Age intitled him to a respecctfull language, especially as he appeard to be Humbled and feel his inferiority in the Strength of Arguments of his opponent, and it was upon this head that I wrote my mind to Barnevelt, who instantly stood corrected, “envy will merrit as its shade persue” I remarked to our son when he mentiond to me the circumstance you allude to, that you had all your days experienced a Similar Treatment, and that he must prepare his mind to bear it fortifying it with justice with candour, with integrity and with independance, for the only safe and durable policy is that which is founded in justice and Truth.
            I received the Bills and shall use them with as much oeconomy as possible. I have been to day to visit our Parent who is unwell, more so than I have known her since my return here. she took a great

cold and is distrest with a cough. I do not consider her as dangerous at present, but her advanced Age leads one to be allarmd at any attack. from a principal of duty and affection I shall be solicitious to render her every possible service and attention. Pope says the Ruling passion is strong in death hers, has been an anxious solicitude for the welfare of her Family; and in the midst of a coughing fit, to day, she stopt, to inquire if you had heard of your Trunk.
          
          
            
              26
            
            Your Mother is not worse to day tho I cannot say she is better. I would not have renderd you uneasy by mentioning to you her illness, but at her age the candle is soon extinguishd, burnt down time. the dr says she has not much fever, and approves of all I had done for her. I could not however rest easy without his approbation and advise tho I know but little can be done for a person so far advanced. if there is any particular direction you would wish to give Should her date of Life be closed by this sickness, you will inform me. I should be desirious of complying with every request, and I shall not fail of writing to you by the next post.
            I am now, and at all times and places, most Sincerely Your affectionate
            
              A Adams
            
          
        